Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant, Shai Waxman, on 07/13/2022.

Claim(s) 1, 22-23, 49-51 and 53-57 of the instant application has/have been amended based on the latest claims of record submitted by the Applicant on 01/14/2021, and it has/they have been amended as follow:

Claim 1. (currently amended). A frequency-hopped spread-spectrum (FHSS) signals wireless receiver apparatus, comprising:
An antenna that receives a 
A radio frequency (RF) synthesizer that generates a synthesized radio frequency, and
A RF downconverter that down-converts the signal using the synthesized radio frequency to an intermediate frequency (IF) signal, and 
at least one wide band select filter with bandwidth greater-than at least 5 times the bandwidth of each of the FHSS signals, that filters the IF signal to reject out-of-band interference and outputs a filtered signal, and 
At least one analog to digital converter that converts the filtered signal to a digitized signal, and 
A I/Q imbalance correction circuit that inputs the digitized signal and outputs an array of multiple FHSS intermediate frequency (IF) I and Q signals using an array of coefficients, and
an array of IF downconverters that down-converts the array of FHSS IF I and Q signals to an array of FHSS zero-IF (ZIF) or low-IF (LIF) signals, and
an array of channel filters that filters the array of FHSS ZIF or LIF signals and outputs an array of FHSS baseband signals, and
An array of demodulators that demodulate their respective baseband signals to demodulated data.

Claim 22. (currently amended)


A wireless transceiver apparatus that transmits and receives multiple FHSS signals at regular time intervals ("frames") according to a preset binary pattern, comprising:
An antenna that receives a signal comprising multiple FHSS signals, and
A radio frequency (RF) synthesizer that generates a synthesized radio frequency, and
A RF downconverter that down-converts the signal using the synthesized radio frequency to an intermediate frequency (IF) signal, and
at least one wide band select filter with bandwidth greater-than at least 5 times the bandwidth of each of the FHSS signals, that filters the IF signal to reject out-of-band interference and outputs a filtered signal, and 
At least one analog to digital converter that converts the filtered signal to a digitized signal, and 
I/Q imbalance correction circuit that inputs the digitized signal and outputs an array of multiple FHSS intermediate frequency (IF) I and Q signals using an array of coefficients, and
an array of IF downconverters that down-converts the array of FHSS IF I and Q signals to an array of FHSS zero-IF (ZIF) or low-IF (LIF) signals, and
an array of channel filters that filters the array of FHSS ZIF or LIF signals and outputs an array of FHSS baseband signals, and
An array of demodulators that demodulate their respective baseband signals to demodulated data.

Claim 23. (Cancelled)

Claim 49 (currently amended). The apparatus of claim 1 correct the imbalance between the FHSS intermediate frequency (IF) I and Q signals, wherein the coefficients memory addresses are function of their respective FHSS signals carrier frequencies.

Claim 50. (currently amended) The apparatus of claim 1 
A FHSS baseband signal demodulator circuit that outputs demodulated data, and
A circuit that estimates the FHSS baseband signal modulation parameters; and
A modulator circuit that re-modulates the demodulated data to a re-modulated FHSS signal using the parameters; and 
An adjacent channel interference cancellation circuit that down/up-converts an adjacent channel re-modulated FHSS signal and subtracts it from a FHSS baseband signal to be demodulated.

Claim 51. (currently amended) The apparatus of claim 1 

Claim 53. (currently amended) The apparatus of claim 1 wherein the coefficients memory addresses are function of their respective FHSS signals carrier frequencies.

Claim 54. (currently amended) The apparatus of claim 1 

Claim 55. (currently amended) The apparatus of claim 1 

Claim 56. (currently amended) The apparatus of claim 1 

Claim 57 (currently amended). 
The wireless transceiver apparatus of Claim 22, further comprising: a circuit or processor that controls the transmit power of multiple FHSS devices to equalize their corresponding received FHSS signal levels.

Reasons for Allowance
Claim(s) 1, 10, 22 and 48-57 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for communications using Frequency Hopped Spread Spectrum (FHSS). Each of independent claims, claim 1 (A FHSS receiver apparatus), claim 10 (A FHSS transmitter apparatus), and claim 22 (A FHSS transceiver apparatus), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A frequency-hopped spread-spectrum (FHSS) signals wireless receiver apparatus, comprising:
An antenna that receives a FHSS-MA signal comprising multiple FHSS signals, and
A radio frequency (RF) synthesizer that generates a synthesized radio frequency, and
A RF downconverter that down-converts the signal using the synthesized radio frequency to an intermediate frequency (IF) signal, and
at least one wide band select filter with bandwidth greater-than at least 5 times the bandwidth of each of the FHSS signals, that filters the IF signal to reject out-of-band interference and outputs a filtered signal, and 
At least one analog to digital converter that converts the filtered signal to a digitized signal, and 
A I/Q imbalance correction circuit that inputs the digitized signal and outputs an array of multiple FHSS intermediate frequency (IF) I and Q signals using an array of coefficients, and
an array of IF downconverters that down-converts the array of FHSS IF I and Q signals to an array of FHSS zero-IF (ZIF) or low-IF (LIF) signals, and
an array of channel filters that filters the array of FHSS ZIF or LIF signals and outputs an array of FHSS baseband signals, and
An array of demodulators that demodulate their respective baseband signals to demodulated data.

Claim(s) 10 and 22 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 10 and 22 are also allowed, resulting the allowance indicated in section 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411